SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
George Rosquist appeals from a judgement by the United States District Court for the Eastern District of New York (Sif-ton, J.) dismissing his second amended complaint. We affirm for substantially the reasons in the district court’s opinion. Rosquist v. Richard C. Babinecz, CV-99-1531 (E.D.N.Y. Jan. 11, 2002). We also affirm the district court’s June 22, 2001 order denying Rosquist’s motion for recu-sal as we see no abuse of discretion; and we affirm its August 15, 2001 order amending the caption by deleting Consolidated Edison of New York and the City of *79New York, since they have been previously dismissed from this suit.
Finally, we dismiss Rosquist’s purported appeal from the district court’s September 8, 1999 order based on our previous affir-mance of this order on appeal. See Ros-quist v. Consolidated Edison Co. of New York, 208 F.3d 203 (Table) (2d Cir.2000).